Citation Nr: 0014272	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a metal 
fragment in the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the veteran was scheduled for a hearing 
before a member of the Board in December 1999.  Two days 
before the hearing, the veteran notified his representative 
that he was unable to report for the hearing and requested 
that the hearing be rescheduled.  In May 2000, the Board 
denied his motion to reschedule the hearing because the 
request was not timely filed and was not accompanied by any 
reason or explanation as to why a timely request was not 
submitted.  38 C.F.R. § 20.702 (1999). 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right knee degenerative joint disease and 
his period of active duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a residual metal fragment in the right knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran's service personnel records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  The Board 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The analysis of the claim was 
undertaken with these duties and obligations in mind.  

Of record is a statement received in November 1997 from the 
Harrisburg Hospital in Harrisburg, Illinois, to the effect 
that there were no records pertaining to the veteran being an 
inpatient at that facility in 1983.  It was added that 
outpatient records for that year had been destroyed.  

In this case, the report of a December 1997 VA examination 
reveals a diagnosis of degenerative joint disease (DJD) in 
the right knee.  Therefore, the first requirement of a well 
grounded claim is met.   

On this point, the Board notes that, although there is 
current evidence of arthritis, there is no evidence of record 
showing that the veteran had DJD of the right knee to a 
compensable degree within one year after his separation from 
service.  Therefore, the presumption of in-service incurrence 
is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

As to the second requirement of a well grounded claim, the 
veteran asserts that he incurred a right knee injury in 
service in which a piece of metal was lodged in the right 
knee.  For purposes of determining whether the claim is well 
grounded, the Board presumes the truthfulness of the 
assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  In addition, the Board 
notes that, according to the VA examination report, X-rays of 
the right knee taken in October 1997 showed a small, one 
millimeter metallic object in the soft tissues anterior and 
lateral to the knee.  

However, the Board finds that the veteran's claim is not well 
grounded because there is no competent medical evidence of a 
nexus between the current DJD in the right knee and a right 
knee injury with retained metal fragment incurred in service.  
In fact, the examiner at the time of the December 1997 VA 
examination indicated that, given the evidence of 
osteoarthritis on X-ray and examination and the location of 
the metallic object, it "would be very unlikely that this 
particular small minor metallic object in the soft tissue 
spaces would be significant enough to cause the amount of 
osteoarthritis in the knee itself."  There is no other VA or 
private medical evidence that provides any opinion as to the 
etiology of the right knee DJD.  Absent medical evidence of a 
nexus between the current disorder and service, the claim is 
not well grounded.  Epps, 126 F.3d at 1468.  

The Board also notes that the veteran does not claim to have 
had continuous right knee symptoms since service.  During the 
VA examination, he reported that the injury occurred in 1954 
and that the right knee started bothering him in 1983.  
Therefore, there is no basis for evaluating the claim on the 
basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 496-97 (1997). 

Finally, there is no evidence of record to suggest that the 
veteran is a trained medical professional.  Therefore, while 
he is competent to relate and describe symptoms, he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a determination of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the veteran's personal opinion as to the cause of his right 
knee disorder is not competent medical evidence required to 
establish a well grounded claim.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for residual metal fragment in the right knee.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that establishes a relationship 
between the current right knee disorder and service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for residuals of a metal fragment in the 
right knee is denied. 


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

